Name: 96/595/EC: Commission Decision of 30 September 1996 amending Commission Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American Countries (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  health;  animal product;  America;  tariff policy;  agri-foodstuffs
 Date Published: 1996-10-15

 Avis juridique important|31996D059596/595/EC: Commission Decision of 30 September 1996 amending Commission Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American Countries (Text with EEA relevance) Official Journal L 261 , 15/10/1996 P. 0041 - 0044COMMISSION DECISION of 30 September 1996 amending Commission Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American Countries (Text with EEA relevance) (96/595/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Council Directive 72/462/EEC, of 12 December 1972, on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 14, 15 and 16,Whereas the animal health conditions and veterinary certification for imports of fresh meat from Colombia, Paraguay, Uruguay, Brazil, Chile and Argentina are laid down by Commission Decision 93/402/EEC (2), as last amended by Decision 95/443/EEC (3);Whereas stricter health conditions have been established for offal destined for human consumption and the petfood industry; whereas, in the light of experience, it seems appropriate to reinforce the control of those products by indicating in the health certificate the name and address of the processing establishment where the heat treatment will take place;Whereas the Brazilian authorities have requested the Commission to include a part of the State of Mato Grosso in the territories of Brazil from which Member States authorize the imports of deboned fresh meat;Whereas an on-the-spot Commission inspection carried-out in June 1996 has found that the animal health situation, the veterinary services and the programme of control of foot-and-mouth disease is satisfactory in this part of Mato Grosso; whereas it seems appropriate to include this part of Mato Grosso among the regions of Brazil from which Member States authorize the imports of deboned bovine fresh meats;Whereas the veterinary authorities of Brazil and Mato Grosso have provided the necessary guarantees;Whereas the measures provided for in this Decision are in conformity with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Annex I of Decision 93/402/EEC is replaced by the Annex I of this Decision. Annex III, Part 1, to Decision 93/402/EEC is replaced by Annex II hereto.Article 2 (a) Member States authorize, for 60 days following the date of notification of this Decision to Member States, importations of fresh meat from Brazil produced and certified in accordance with the conditions laid down in Decision 93/402/EEC prior to the entry into force of this Decision.(b) Member States authorize, for 60 days following the date of notification of this Decision to Member States, importations of offal intended for the manufacture of heat-treated, meat-based products from Colombia, Paraguay, Uruguay, Brazil, Chile and Argentina produced and certified in accordance with the conditions laid down in Decision 93/402/EEC prior to the entry into force of this Decision.Article 3 This Decision shall apply from the 10th day following notification thereof to the Member States.Article 4 This Decision is addressed to the Member States.Done at Brussels, 30 September 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 302, 31. 12. 1972, p. 28.(2) OJ No L 179, 22. 7. 1993, p. 11.(3) OJ No L 258, 28. 10. 1995, p. 65.ANNEX I 'ANNEX IDESCRIPTION OF TERRITORIES OF SOUTH AMERICA ESTABLISHED FOR ANIMAL HEALTH CERTIFICATION PURPOSES>TABLE>ANNEX II 'ANNEX III>START OF GRAPHIC>PART 1ANIMAL HEALTH CERTIFICATENote to the importer: this certificate is for veterinary purposes only and must only accompany the consignment until it reaches the border inspection postCountry of destination: Reference No of the public health certificate (1): Exporting country:Territory code: Ministry: Department: References: (optional)I. Identification of meatMeat of: (animal species)Nature of cuts: Type of packaging: Number of cuts or packages: Net weight: II. Origin of meatAddress(es) and veterinary approval number(s) (2) of the approved slaughterhouse(s): Address(es) and veterinary approval number(s) (2) of the approved cutting plant(s): Address(es) and veterinary approval number(s) (2) of the approved cold store(s): III. Destination of meatThe meat will be sent from: (place of loading)to: (country and place of destination)by the following means of transport (3):Name and address of consigner:Name and address of consignee:Name and address of the processing establishment (4): (1) Optional.(2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in implementation of Article 19 (a) of Council Directive 72/462/EEC.(3) For containers the registration number should be given, for aircrafts the flight number and for ships the name.(4) For offal described in Article 1 (c) intended for the manufacture of heat-treated, meat-based products or for heat-treated petfood.`>END OF GRAPHIC>